DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 08/18/2021. Claims 1-4, 7-14 and 17-20 are now pending in the present application.
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-14 and 17-20 are allowed.
Regarding to claim 1, the best prior art found during the prosecution of the application, Thayer et al Patent Application No. :( US 2004/0102896 Al) hereinafter referred as Thayer. Thayer discloses the system for providing information pertaining to vehicles located along a predetermined travel route in accordance with the invention. A plurality of vehicles, a truck contain a vehicle processing system (VPS) capable of communicating with a remote server, via cellular network in a known manner. The calculation of the intermediate points are generated, a wave vector V is calculated for each corridor Cn. The vector represents the speed and direction (heading, relative to the equator) at which the wave, or zone Z, is to be propagated through the corridor, and is based on the distance between adjacent points, the location of these points, and the estimated travel time between them. This information can be furnished by the commercial mapping database, and the wave vector V can be readily determined therefrom by dividing the distance by the estimated travel time. After the geo-wave matrix is determined and received by vehicle processing system, monitoring of the vehicle location on the vehicle processing system can begin. Monitoring is effected by monitor through a dedicated process which checks the current position of the vehicle preferably about two times per second. This effectively creates an error envelope of approximately measured in meters for a vehicle traveling. An error of this magnitude is acceptable considering the resolution of current GPS is approximately a measurement in meters. However, Thayer fails to teach the telematics furtherance visualization. The following is an examiner’s statement of reasons for allowance. The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the first distributed process logging mobile device vector data of said mobile device and communicating the mobile device vector data of said mobile device to said remote device, and said first distributed process sensing a mobile device-remote observation misalignment risk when the mobile device enters a segment of travel 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642